Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 12/02/2021. 
Claims 1 and  7-17 have been amended. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. “US 2017/0352085 A1” (Fukuda) in view of Perna et al. “US 2016/0014121 A1” (Perna).
Regarding Claim 9:  A store stock notifying method, comprising:
receiving, by a system,  registration of a purchase planned commodity from a customer registered in a customer information database (at least see Fukuda Abstract; Fig. 1; [0008]), and
based on a store visit of the customer being detected by a customer store visit detecting component, acquiring, by the system, stock information of the purchase planned commodity from a commodity stock database and notifying, by the system, the customer with the stock information, (at least see Fukuda Abstract; Figs. 1-2; [0047]) and
Fukuda disclose the claimed invention but fails to explicitly disclose wherein the store visit is detected by the customer store visit detecting component based on receipt of an image captured by a camera, and wherein the customer store visit detecting component performs face authentication on the image. However, Perna disclose  the this (at least see Perna Abstract; Figs. 1 and 9; [0145]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Perna’s teachings in Fukuda’s Part Selling System enabled, for the advantage of information display request is sent from the customer terminal and transmitting data to the customer terminal authenticating a person using the capture image.
Regarding Claim 10:  The store stock notifying method according to claim 9, further comprising: displaying, by the system, the stock information on a storefront terminal (at least see Fukuda [0008]-[0011]).
Regarding Claim 11:  The store stock notifying method according to claim 9, further comprising: transmitting, by the system, the stock information to a portable information terminal carried by the customer (at least see Fukuda [0009]).
Regarding Claim 12:  The store stock notifying method according to claim 11,
further comprising: transmitting, by the system, the stock information to the portable information terminal via an electric communication line (at least see Fukuda [0011]).
Regarding Claim 13:  The store stock notifying method according to claim 11, further comprising: wirelessly transmitting, by the system, the stock information to the portable information terminal (at least see Fukuda [0022]).
Regarding Claim 14:  The store stock notifying method according to claim 9, further comprising: based on a stock quantity of the purchase planned commodity is smaller than a purchase planned quantity, acquiring, by the system, information concerning a substitute of the purchase planned commodity from the commodity stock database and notifying, by the system,  the information concerning the substitute to the customer (at least see Fukuda [0005]).
Regarding Claim 15:  The store stock notifying method according to claim 9, further comprising generating, by the system, a list of the purchase planned commodities, including the purchase planned commodity for the customer (at least see Fukuda Fig. 3).
Regarding Claim 16:  The store stock notifying method according to claim 11, further comprising: generating, by the system, a list of purchase planned commodities for the customer; wherein the purchase planned commodities include the purchase planned commodity; and sending, (at least see Fukuda [0011]).
Regarding Claims 1-8 and 17-20:  all limitations as recited have been analyzed and rejected with respect to claims 9-16.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627